Citation Nr: 1143141	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from June 1997 to April 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, the Board remanded the claim for further development.  


FINDINGS OF FACT

1.  The Veteran's lay testimony of his fear of hostile terrorist activity and conflicts with a supervisor is consistent with the places, types, and circumstances of the Veteran's service. 

2.  The Veteran's fear of hostile terrorist activity was confirmed by a VA psychiatrist as adequate to support a diagnosis of PTSD and depression related to the claimed stressor.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder diagnosed as PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).   In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that he experiences acquired psychiatric disorders including PTSD arising from traumatic events during a deployment to the Republic of the Philippines in 2003. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010). 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

The Veteran does not contend nor does the record show that he participated in combat operations.  

In a written statement in August 2006, the Veteran reported that he was assigned to Company A of the 9th Engineer Support Battalion stationed in Okinawa, Japan.  In November 2003, he was deployed in a small detachment of about 25 Marines and Sailors on a humanitarian mission to a military exercise area near the former Clark Air Force Base in the Republic of the Philippines.  The Veteran reported that he was assigned duties each night at the sergeant of the guard while more senior officers and noncommissioned officers socialized with their Philippine Army counterparts.  The Veteran reported that he received warnings over a radio of terrorist activity in his area and that he heard small arms fire during the night.  He noted that he was in fear of an attack for which his unit was vulnerable.  He did not report receiving incoming fire, engaging any hostile force, or witnessing any deaths or serious injuries.  

Service personnel records showed that the Veteran extended his enlistment in December 2003 while serving in the 9th Engineer Support Battalion in Okinawa.

In April 2011, the RO obtained a unit summary of operations of the 9th Engineer Support Battalion dated in December 2003.  The commanding officer reported that Marines from Company A deployed to the Philippines from October to November 2003 as part of exercise Talon Vision and that the detachment constructed a schoolhouse and a multipurpose building.  Open source information on exercise Talon Vision 03 showed that it was a major live-fire exercise involving approximately 800 Marines and Sailors conducted at a Philippine military training area approximately 14 miles from the former Clark Air Force Base.  The information also showed that the exercise included humanitarian efforts for an indigenous native tribe who had been displaced after a volcanic eruption.  Twenty-five Marines and Sailors distributed food, clothes, and toys during the deployment.  See Talon Vision 03, http://www.globalsecurity.org/military/ops/talon-vision.htm (last visited Nov. 9, 2011).   

Service treatment records are limited to a report of an enlistment physical examination in June 1996 that was silent for any psychiatric symptoms or disorders. 
The Veteran was discharged in April 2005 with disability severance pay.  In a June 2005 VA general medical examination, the Veteran reported to the examiner that the medical discharge was for a lower back disability.  The Veteran reported that he had not received medical treatment for any reason since his discharge from service.  The Veteran did not report and the examiner did not note any psychiatric symptoms.  

In an October 2005 claim, the Veteran noted that he "had been told" that he may be experiencing PTSD as a result of the threat of terrorism while on active duty. 

In May 2006 a VA primary care nurse practitioner (NP) noted that the Veteran presented to the clinic for an initial physical examination.  The NP note no sleep problems or symptoms of depression.  Nevertheless, the Veteran was referred for a mental health evaluation.   Later the same month, a VA masters-degree level behavioral specialist noted the Veteran's report that symptoms of nervousness, mood swings, irritability, and discomfort in crowds that started after his deployment to the Philippines where he was in a small unit in an isolated area surrounded by terrorists.  He reported a very adversarial relationship with his supervising sergeant but also fear of the burden of the unit's security which was not his specialty.   He reported that he was required to make rounds of the camp every two hours during this deployment.  The specialist also noted the Veteran's reports of difficulty finding work to support his family.  The specialist diagnosed anxiety and major depressive disorder likely brought on by military service.  The specialist also noted that a diagnosis of PTSD should be considered. 

The Veteran participated in a VA behavioral therapy program from May 2006 to February 2011.   The therapy was performed by the specialist and behavioral nurse practitioners who noted continued symptoms of irritability, mood swings, and a sense of failure and guilt over finding a home and providing for his family.  Over time, the therapists noted the symptoms as associated with PTSD.  Although the Veteran was prescribed anti-depressive medications, there are no records of psychiatric examination by a psychiatrist or psychologist during this period of therapy.  The Veteran compensated for his symptoms by working extra hours on a night shift.  In February 2011, the specialist noted that the Veteran was discharged from the program with a final diagnosis of PTSD.  

In a March 2011 remand, the Board directed additional requests for service treatment records, current records of VA and private psychiatric treatment, additional information from the Veteran and research on the contended stressful events in service, and an examination by a psychiatrist.  VA treatment records through February 2011 were obtained as discussed above.  The Veteran did not respond with additional details of the events or the identity of any private mental health treatment.  An excerpt from the Veteran's unit operations report was obtained as discussed above, and the Veteran was examined by a VA psychiatrist.  Therefore, the Board concludes that there has been substantial compliance with the remand instructions. 

In July 2011, a VA psychiatrist noted a review of the claims file and the Veteran's description of the events in service as he had reported to VA in August 2006 and later to his therapists.  The psychiatrist noted persistent recollections of the events and efforts to avoid intrusive thoughts of the situation in which the Veteran felt extremely vulnerable and was in constant expectation of danger.  The psychiatrist also noted interrupted sleep, social isolation, increased startle reaction, nightmares, and decreased concentration which were mild but would likely become more severe if not for the Veteran's intense level of work activity.  The psychiatrist performed some objective testing and noted that the scores did not meet a "cut-off" but that the Veteran symptoms did meet the criteria for a diagnosis of PTSD related to the fear of terrorist attacks.  The psychiatrist also diagnosed depression related to the conflict with his sergeant in service eight years earlier.  The psychiatrist assigned a Global Assessment of Functioning score of 65, indicating some mild symptoms.  He noted that the symptoms of the disorder were not severe enough to interfere with social or occupational functioning.  

The Board notes that the RO denied service connection for the acquired psychiatric disorders because the occurrence of the events in service could not be verified.  However under new regulations effective for claims not decided before July 2010, the Veteran's description of the events need not be independently verified if the stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and, in the absence of clear and convincing evidence to the contrary, is consistent with the places, types, and circumstances of the Veteran's service.  

The Board concludes that service connection for an acquired psychiatric disorder, diagnosed as PTSD and depression, is warranted.  In this case, there is evidence both for and against whether the Veteran's fear of attack and conflict with a supervisor are credible and consistent with the circumstances of service.  

The Board concludes from the service personnel and unit records that the Veteran was present during the training exercise at the Philippine military training area in November 2003.  At the time of the events, the Veteran was a mid-grade Marine noncommissioned officer with over six years of experience and assigned to a deployed unit based overseas.  His unit was assigned and performed humanitarian duties.  That he had verbal conflicts with his superior sergeant is credible because it is consistent with the demands of military service.  He was placed in charge of camp security, a duty that is not unusual for a noncommissioned officer of his seniority or experience.  Moreover, if the unit was tasked with its own perimeter security, it is reasonable that his small unit was armed.  Although separated from the main activity, he was on or near a major training area where a large force of armed Marines were engaged in live fire exercises.  It is reasonable that he would hear small arms fire at all times of the day or night.  It is also reasonable that his commanding officer in his operations report would have discussed any terrorist threats and how his forces countered the threat had it been present.  The Board concludes that it stretches the limits of credibility that an experienced, trained, armed, forward-deployed Marine sergeant with a 25 Marine armed detachment in a training area with sizable heavily armed friendly forces in the area would be in fear 
of vague and unsubstantiated reports of terrorists operating in the area.  There is no evidence from the Veteran or in the unit records that any terrorist activity actually took place.  
 
Nevertheless, the Veteran was present in this situation, and the threshold for "fear of hostile activity" is low.  Except for an enlistment physical examination report in 1996, no service treatment records have been recovered to show whether the Veteran actually experienced a psychological or psycho-physiological state of fear, helplessness, or horror at the time.  He did not report these symptoms in a May 2006 VA examination shortly after service.  Nevertheless, there is no clear and convincing evidence that he did not experience this fear or that it is inconsistent with his circumstances during the exercise.  Therefore, the Board concludes that his lay testimony alone may establish the occurrence of the claimed stressor.   His description of the events and his symptoms were reported consistently and were accepted by VA therapists and a psychiatrist who diagnosed PTSD and depression related to these events.  Therefore, under the new regulations and resolving all doubt in favor of the Veteran, the Board concludes that the Veteran has a current acquired psychiatric disorder related to fear of hostile terrorist activity (real or imagined) that was incurred during military service, and that service connection for the psychiatric disorder is warranted.  

ORDER

Service connection for an acquired psychiatric disorder is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


